
	
		I
		112th CONGRESS
		2d Session
		H. R. 6445
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2012
			Mr. Thompson of
			 Pennsylvania (for himself, Mr.
			 Loebsack, Mr. Marino,
			 Mr. West, and
			 Mr. Jones) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend title II of the Social Security Act to provide
		  that the waiting period for disability insurance benefits shall not be
		  applicable in the case of a recovering service member.
	
	
		1.Short titleThis Act may be cited as the
			 Recovering Service Members Disability Benefits
			 Act.
		2.Exception from
			 waiting period for disability insurance benefits of recovering service
			 members
			(a)Exception from
			 waiting periodThe first
			 sentence of section 223(a)(1) of the Social
			 Security Act (42 U.S.C. 423(a)(1)) is amended, in clause (ii)
			 thereof in the matter following subparagraph (E)—
				(1)by inserting
			 (I) after but only; and
				(2)by inserting
			 or (II) if such individual is a recovering service member, after
			 the first month in which he is under such disability,.
				(b)Definition of
			 recovering service memberSection 223(a) of the Social Security
			 Act (42 U.S.C. 423(a)) is further amended by adding at the end the
			 following:
				
					(3)For purposes of this subsection—
						(A)the term
				recovering service member means a member of the Armed Forces,
				including a member of the National Guard or a Reserve component, who is
				undergoing medical treatment, recuperation, or therapy while recovering from a
				serious bodily injury or physical illness related to the member’s military
				service; and
						(B)the term serious bodily injury or
				physical illness means in the case of a member of the Armed Forces, a
				bodily injury or physical illness incurred by the member in line of duty on
				active duty in the Armed Forces while in a combat zone designated under section
				112(c)(2) of the Internal Revenue Code of 1986, that may render the member
				medically unfit to perform the duties of the member’s office, grade, rank, or
				rating.
						.
			3.Effective
			 dateThe amendments made by
			 this Act shall apply with respect to applications for benefits filed on or
			 after the date that is 90 days after the date of enactment of this Act.
		
